EXHIBIT A
DocuSign Envelope ID: 84005A09-8741-4CCB-8B1B-21CFEED18441




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name: Gary     gano


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
            Port Angeles
            __________________(city),  Washington
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.


            Signature:                                                    Date:   4/13/2019
                        CONSENT TO JOIN COLLECTIVE ACTION
              Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
             Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                          (W.D. Pa.)

Name:      Jeremy Foster Isaac


Address:



Telephone:                               (home);                                  (cell)

Email:

       1.     I have been employed as a delivery driver for FedEx Ground through an
intermediary called an “Independent Service Provider,” and have driven a truck with a
gross vehicle weight rating under 10,001 pounds for some period of time within the last
three years. During this time, I have worked more than forty hours in at least some
weeks, but I have not been paid overtime (time-and-a-half) for these hours.

       2.     I consent and agree to pursue my claim for unpaid overtime against FedEx
Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
bound by any judgment by the Court or any settlement of this action. I agree to be
represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
MA 02116, in this action, along with other counsel with whom the firm may co-counsel.

       3.     I designate the named plaintiffs in this action, the collective action
representatives, as my agents to make decisions on my behalf concerning the litigation,
including the method and manner of conducting this litigation, entering into settlement
agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
contingency fee basis, which means that if there is no recovery, there will be no
attorneys’ fees), and all other matters pertaining to this lawsuit.


Signature:                                                   Date:   02/06/19
DocuSign Envelope ID: 45259A6E-D93A-4F55-8935-CA66C0D721AF




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name: Deborah       l knarr


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                   1.     I have been employed as a delivery driver for FedEx Ground in
            __________________(city),
            Duncansville                ___________ (state) through an intermediary called an
                                        Pennsylvania
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.


                                                                                  4/18/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 6585EA85-01AE-4BCD-8F82-D8427237E6AE




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:Robert      D. Knarr


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Duncanville
            __________________(city), ___________
                                      Pennsylvania    (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.


                                                                                  4/18/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 154E3D41-2015-4408-9ED3-AEAAE6F97BFC




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:     Felicia Spring


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                   1.     I have been employed as a delivery driver for FedEx Ground in
            __________________(city),
             Lousiana                   Covington/st rose
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  4/12/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 1157729F-E9F2-4136-B923-E923761ECDF3




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

             Name: Johnny     Yarbrough


             Address:



             Telephone:                                      (home);                           (cell)

             Email:

                    1.     I have been employed as a delivery driver for FedEx Ground in
             __________________(city),
                Alabama                  Madison
                                         ___________   (state) through an intermediary called an
             “Independent Service Provider,” and have driven a truck with a gross vehicle weight
             rating under 10,001 pounds for some period of time since August 29, 2014.

                   2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
             my work, including dictating policies and procedures, providing the packages I deliver,
             and setting rules I must follow.

                     3.     As a FedEx Ground driver (paid through an ISP), I have worked more
             than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
             half) for these hours.

                    4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
             Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
             201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
             bound by any judgment by the Court or any settlement of this action. I agree to be
             represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
             MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
             Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
             Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
             Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
             with whom the firms may co-counsel.

                    5.     I designate the named plaintiffs in this action, the collective action
             representatives, as my agents to make decisions on my behalf concerning the litigation,
             including the method and manner of conducting this litigation, entering into settlement
             agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
             fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
             contingency fee basis, which means that if there is no recovery, there will be no
             attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  4/2/2019
             Signature:                                                   Date:
